Citation Nr: 1716217	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  10-18 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to a separate compensable rating for diabetic retinopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1968 to December 1969.  He was awarded the Purple Heart and the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2015.  The hearing transcript is associated with the record.

The Board remanded the issue of entitlement to a higher rating for diabetes mellitus in April 2015 for additional development.  There has been substantial compliance with the remand directives and the matter is now properly before the Board for adjudication.  

The issue of entitlement to a separate compensable rating for diabetic retinopathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The management of the Veteran's type II diabetes mellitus requires insulin, restricted diet, and regulation of activities for the entire appeal period.



CONCLUSION OF LAW

The criteria for a rating of 40 percent, but no greater, for diabetes mellitus are met for the entire appeal period.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.3, 4.119, Diagnostic Code (DC) 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles for Rating Disabilities

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.S. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis - Diabetes Mellitus

The appeal period for the present claim begins in August 2008.  The Veteran's diabetes mellitus is currently assigned a 20 percent disability rating under 38 C.F.R. § 4.119, DC 7913.  Under DC 7913, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  Id.  A 40 percent evaluation is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Id.  A 60 percent evaluation applies if diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  A 100 percent disability evaluation is assigned if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.  Because the rating criteria under DC 7913 are cumulative and successive, diabetes that does not meet the criteria at any one level of disability is precluded from the assignment of an increased evaluation at any higher level, since "each higher disability rating include[s] the criteria of each lower disability rating."  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

Complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Id., Note (1).  Noncompensable complications are considered part of the diabetic process under DC 7913.  Id.

The Board notes that "regulation of activities" is defined in DC 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  In Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007), the Court of Appeals for Veterans Claims held that medical evidence is required to show that occupational and recreational activities have been regulated.  

During the period on appeal, the record has shown that the Veteran's diabetes mellitus has required restricted diet, insulin, and a regulation of activities.  The Veteran received VA examinations in regard to his diabetes mellitus during the appeal period.  The August 2008 VA diabetes mellitus examination report reflects that the Veteran's condition was managed by insulin, diet, and regulation of activities, namely avoiding yard work and any other strenuous activities.  The May 2016 VA diabetes mellitus examination report reflects regulation of activities in the form of any "brisk" yard work or house work.  The Board observes that numerous VA treatment notes reflect that the Veteran was counselled to engage in exercise several times per week to help manage his diabetes mellitus but do not reflect that he was counseled to avoid strenuous activities.  However, VA treatment notes also reflect that the Veteran's non-vigorous exercise (walking) occasionally resulted in sub-acute hypoglycemia.  As such, and affording the Veteran any benefit of the doubt, the Board finds that the management of the Veteran's type II diabetes mellitus requires insulin, restricted diet, and regulation of activities over the entire appeal period.  

A higher evaluation is not shown by the record, as evidence does not show episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, nor does the Veteran assert otherwise.  See, e.g., November 2008 Notice of Disagreement; April 2010 VA Form 9; December 2016 Post-Remand Brief.  Although the August 2008 VA examination report endorses hospitalizations for hypoglycemic reactions or ketoacidosis, another section of the report notes no hospitalizations associated with diabetes, and this corresponds with the Veteran's report of self-care with no visits to a diabetic care provider at that time.  Additionally, VA treatment records dated from 2012 to 2014 show episodes of hypoglycemia, but not requiring hospitalization.  Moreover, the more recent May 2016 VA examination report notes the Veteran's visits to a diabetic care provider less than two times per month and no hospitalizations over the past 12 months.  As the criteria for a 60 percent rating are not met at any point during the appeal period, a 100 percent rating cannot be awarded.  See Tatum, supra.

As to diabetic complications, the Veteran has been awarded service connection and separate ratings for peripheral neuropathy and hypertension, and did not appeal the initial ratings or effective dates assigned to these disabilities.  See 38 C.F.R. 
§ 4.119, DC 7913, Note (1).  Moreover, as noted above, the issue of entitlement to a separate compensable rating for diabetic retinopathy is addressed in the remand below.  There are no other identified diabetic complications of record, and the Veteran does not assert otherwise.

Finally, the Veteran does not assert that referral for extraschedular consideration is warranted, and the record does not otherwise reasonably raise the matter.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).


ORDER

A rating of 40 percent, but no greater, is granted for diabetes mellitus for the entire appeal period.


REMAND

The Veteran has been diagnosed with diabetic retinopathy.  See VA treatment notes dated in April 2013 and January 2015.  However, the claims file does not contain enough information to determine if the Veteran is entitled to a separate compensable rating for this complication of his diabetes.  Therefore, on remand, the AOJ should schedule the Veteran for a VA eye examination.  In addition, updated treatment notes should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any outstanding VA treatment records.  

2.  Then arrange for the Veteran to undergo a VA eye examination, to include tests of his visual acuity and visual fields, to assess the current nature and severity of his diabetic retinopathy.  In addition, the examiner should review the Veteran's claims file and past clinical history over the claim period and offer a retrospective opinion as to historical severity of the Veteran's diabetic retinopathy since August 2008.  If this opinion cannot be provided, the examiner should clearly explain why that is so

3.  Thereafter, adjudicate the claim of entitlement to a separate compensable rating for diabetic retinopathy.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (LexisNexis 2017).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


